Citation Nr: 1410882	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-13 050	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for depression, currently rated as 30 percent disabling.

2.  Entitlement to an initial increased rating for Achilles tendinopathy (calcification of Achilles tendon) right ankle, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for degenerative joint disease (DJD), lumbar spine (claimed as low back pain), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran was scheduled to present testimony before a Veterans Law Judge (VLJ) on August 27, 2013.  However, he failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to this hearing or any additional requests for an appeals hearing, the Board deems the Veteran's request for an appeals hearing withdrawn.  See 38 C.F.R. § 20.704 (2012).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.


FINDINGS OF FACT

1.  Throughout the pendency of this claim, the Veteran's service-connected major depressive disorder has been manifested by depressed mood and anxiety, difficulty sleeping, occasional panic attacks; mild memory loss, diminished interest/pleasure in activities, fatigue/loss of energy, irritability, and intermittent suicidal ideation; and results in reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships.

2.  Throughout the pendency of this claim, the Veteran's service-connected Achilles tendinopothy of the right ankle has been manifested by weakness, stiffness, swelling, locking, fatigability, giving way, lack of endurance, redness, dislocation, flare-ups, pain; tenderness, and guarding of movement; the right ankle was additionally limited by pain after repetitive use.

3.  Throughout the pendency of this claim, the Veteran's degenerative joint disease of the lumbar spine has been manifested by subjective complaints of low back pain; objectively, forward flexion to 90 degrees and combined range of motion to 210 degrees, no additional loss of motion on repetitive use, normal gait and spine curvature, no significant neurological abnormalities, and no incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but no higher, for major depressive disorder, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code (DC) 9434 (2013).

2.  The criteria for an initial evaluation of 20 percent, but no higher, for Achilles tendinopathy, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, DCs 5024, 5271 (2013), DeLuca v. Brown, 8 Vet. App. 202 (1995).

3.  The criteria for a disability rating in excess of 10 percent for service-connected DJD, lumbar spine, are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, DCs 5003-5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was provided with a notification letter in September 2009 that fully addressed all notice elements and was sent prior to the RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and of the criteria for assigning disability ratings and assigning effective dates.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The duty to assist has also been met here.  The Veteran's service records and private treatment records have been obtained.  The Veteran was afforded adequate VA examinations.  Both the examiners considered the contentions of the appellant, and provided supporting rationales for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  As shown above, any defect in the notice or assistance provided did not affect the outcome of this claim or compromise the "essential fairness of the adjudication."  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); see also 38 U.S.C.A. § 7261(b)(2) (West 2002).  Accordingly, the Board may proceed with appellate review.  
II. Law and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 
VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred. 38 C.F.R. §§ 3.157, 3.400(o)(2).  

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 (1991).

III. Analysis

Increased rating for Depression

The Veteran originally filed a claim for depression in September 2003.  In a March 2004 rating decision, the RO granted service connection for major depressive disorder, under 38 C.F.R. § 4.130, DC 9434, and assigned a 10 percent disability rating effective September 2003.  In August 2009, the Veteran filed an increased rating claim for depression due to worsened condition.  The RO increased the rating to 30 percent, effective August 31, 2009, and the Veteran appealed.

A 30 percent rating is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.132, DC 9434. 

A 50 percent rating is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.  The symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating the evidence, the Board also has considered the various Global Assessment of Functioning (GAF) scores that have been assigned.  The GAF scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125 , 4.126, 4.130.  A GAF scored of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 71-80 denotes transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g. temporarily falling behind in schoolwork).

GAF scores are just one component of the Veteran's disability picture, and the Board does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances, Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

As the Veteran filed his claim in August 2009, VA must review the evidence of record from August 2008.

At a June 2009 depression screening, a licensed clinical social worker (LCSW) noted that the Veteran appeared well groomed and exhibited normal motor activity, attention, concentration, recall/memory, speech flow, and eye contact.  The LCSW also noted that the Veteran had a depressed mood, and his affect was appropriate to mood.  No preoccupations or hallucinations were noted.  The LCSW noted that the Veteran appeared logical, realistic, and exhibited normal judgment and decision-making.

At a July 2009 follow up session, the Veteran again presented as well groomed.  However the Veteran appeared distracted with scattered concentration.  Recall/memory was noted as normal, mood was anxious, affect appropriate to mood, and his speech flow was noted as a "flight of ideas."  No preoccupations or hallucinations were noted.  Organization logical; normal judgment and decision making.  The Veteran complained of feeling overwhelmed, and stated that his medication was not helping; he was feeling drugged and tired.  The Veteran also complained of insomnia, nightmares, agitation, exaggerated startle response, mood swings, and aggression.  The Veteran stated that he felt like life was getting out of control and needed help.  The LCSW diagnosed depression.

An August 2009 treatment note reported the Veteran was well-groomed, and had normal attention, concentration, recall/memory, and speech flow.  The Veteran had logical organization, and no preoccupations or hallucinations were noted.  The Veteran reported low self-esteem, insomnia, difficulty getting up in the morning, and not doing normal activities such as exercising or hunting.  He also reported a low sex-drive and that it impacted his marital relationship.

The Veteran received a psychology consultation in August 2009.  The Veteran reported chronic sleep impairment, as well as depression and anxiety exacerbated by major parenting stress.  Mental status examination (MSE) revealed a normal appearance, appropriately groomed, no psychomotor agitation or retardation, cooperative, normal speech, euthymic mood, no hallucinations, thought flow spontaneous, linear, logical, goal directed; no delusions, no suicidal or homicidal ideation, alert and oriented, memory intact, good attention, judgment, and insight.  The Veteran was diagnosed per the DSM-IV with depression NOS (Axis I), and assigned a GAF of 50. 

MSE performed during a September 2009 visit revealed the same symptoms, diagnosis, and GAF score (50). 

The Veteran was afforded a VA examination in connection with his claim for increased rating in September 2009.  The Veteran presented as neatly groomed and casually dressed.  His mood was euthymic, his attention intact, and he was oriented times 3.  The Veteran reported trouble falling asleep, sleeping less than 4 hours per night, worries, anxiety, and weekly panic attacks.  He denied suicidal/homicidal ideation.  The examiner noted the following: the Veteran's remote memory was normal, and his recent/immediate memory mildly impaired; depression worsened since the last exam, and symptoms have impaired more areas of functioning; he is more socially isolated than he was previously; he is too anxious about his heart condition to engage in activities that he used to enjoy.  The GAF was 55.

A January 2010 discharge summary noted that the Veteran was admitted to inpatient  treatment after presenting with despair and at risk for suicide.  His GAF upon admission was 35, and upon discharge was 55.

A January 2010 outpatient follow up note reported that the Veteran had a normal appearance and was appropriately groomed.  The Veteran reported feeling and sleeping better and denied hallucinations and suicidal or homicidal ideation.  MSE revealed normal speech, euthymic affect, oriented times 3, memory intact, attention fair.  The examiner assigned a GAF of 60.

March and April 2010 treatment notes revealed the same MSE findings and GAF score (60). 

A June 2010 mental health note reported that the Veteran had normal appearance, was appropriately groomed, cooperative, and coherent, had fluent speech, and a euthymic mood.  The Veteran denied hallucinations and suicidal or homicidal ideation.  The examiner noted that the Veteran was alert and oriented times 3, and his memory was intact.  GAF was 50. 

At VA examination in February 2011, the Veteran reported that his relationship with his wife and daughters had been problematic.  He further stated that he has few friends, because it wasn't important to him anymore.  The Veteran appeared clean, neatly groomed, and casually dressed.  His speech was spontaneous, clear, and coherent.  He was cooperative, friendly, and attentive toward the examiner.  His mood was dysphoric and his affect was normal.  He was oriented times 3.  His memory was normal.  The Veteran reported insomnia, sleeping only 2-3 hours per night and feeling tired for much of the day.  The Veteran also reported having 1-2 panic attacks per week.  He denied homicidal or suicidal thoughts.  The examiner assigned a GAF of 58.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence of record is consistent with a rating of 50 percent for major depression throughout the increased rating period.  The September 2009 VA examiner opined that the Veteran's depression had worsened and that the Veteran's symptoms have impaired more areas of functioning.  Throughout the time period on appeal, the Veteran has consistently experienced chronic sleep impairment, and at his February 2011 VA examination he reported having panic attacks 1-2 times per week.  The Veteran's recent/immediate memory was mildly impaired at times throughout the appeal.  The Veteran also experienced disturbances in motivation and mood, and became more socially isolated.  The Veteran reported suicidal ideation, and received inpatient care in January 2010 because he was believed to be at risk for suicide.  Furthermore, GAF scores assigned by his VA treating physician and by VA examiners ranged from 35 to 60, which is indicative of moderate to serious symptomatology and are contemplated in the 50 percent rating.

Although the Veteran reported complaints of suicidal ideation, there was no evidence of any other manifestations rising to the level which would warrant an increased evaluation of 70 percent.  There is no evidence of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; or the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9433.  The Veteran was also consistently described in treatment reports cooperative, with normal to above average intelligence, appropriate speech, and full orientation.  Taken as a whole, the manifestations of the Veteran's major depressive disorder are at most analogous to those considered part of a 50 percent evaluation.

Based upon the guidance of the Court in Hart, the Board has considered whether a staged rating is appropriate for the Veteran's psychiatric disability. However, in the present case, the Veteran's symptoms related to his major depressive disorder remained essentially constant throughout the period on appeal. As such, staged higher ratings for the claimed disorder are not warranted.

Finally, the Board has considered whether referral for an extraschedular rating is warranted. The Veteran's major depression was shown to have been manifested by depressed mood and anxiety, difficulty sleeping, occasion panic attacks; mild memory loss, diminished interest/pleasure in activities, fatigue/loss of energy, irritability, and intermittent suicidal ideation; and results in reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships. This symptomatology is fully considered by the assigned 50 percent disability evaluation.  See 38 C.F.R. § 4.130.  A higher disability evaluation is also available with a showing of worsening of the Veteran's symptomatology.  As such, referral for extraschedular consideration is not warranted.

Initial increased rating for Achilles tendinopathy, right ankle

The Veteran originally filed a claim for a right ankle condition in August 2009.  In January 2010, the RO granted service connection for Achilles tendinopathy (calcification of Achilles tendon) right ankle and assigned a 10 percent disability rating under 38 C.F.R. § 4.71a, DC 5024.  In September 2010, the Veteran filed a notice of disagreement, asserting that he is entitled to an initial disability rating in excess of 10 percent.

DC 5024, the diagnostic code for tenosynovitis, provides that diseases rated under such will be rated based on limitation of motion of affected parts or as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5024.  DC 5271, the diagnostic code for limitation of motion of the ankle, provides a 10 percent rating where there is moderate limitation of ankle motion and a 20 percent rating where there is marked limitation of ankle motion.  38 C.F.R. § 4.71a, DC 5271.

The words "moderate" and "marked" as used in the various diagnostic codes are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  However, the Schedule provides some guidance by defining normal ranges of ankle motions of 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.

In DeLuca v. Brown, 8 Vet. App. 202, it was held that 38 C.F.R. §§ 4.40 and 4.45 were not subsumed into the diagnostic codes under which a veteran's disabilities are rated.  Therefore, the Board must consider the "functional loss" of a musculoskeletal disability under 38 C.F.R. § 4.40 (2012).  Functional loss may occur as a result of weakness or pain on motion of the affected body part.  Id.  The factors involved in evaluating, and rating, disabilities of the joints include: weakness; fatigability; incoordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45 (2012).  These factors do not specifically relate to muscle or nerve injuries independently of each other, but rather, refer to overall factors, which must be considered when rating the veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.

Turning to the evidence of record, a September 2009 VA examination report reflects that the Veteran reported giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, repeated effusions, inflammation, and moderate flare-ups a couple times per week lasting 1 to 2 days.  Range of motion (ROM) testing revealed right dorsiflexion to 20 degrees and right plantar flexion to 45 degrees, with evidence of painful motion.  There was no additional limitation after three repetitions.  There was no joint ankylosis.  X-rays were negative for fracture, but revealed calcification at the attachment of the Achilles tendon.  The examiner diagnosed Achilles tendinopathy (calcification of Achilles tendon) of the right ankle.

On VA examination in February 2012, the Veteran stated that he believed the right ankle was a little worse.  The Veteran reported the same symptoms with the addition of weekly episodes of dislocation or subluxation.  The Veteran also reported weekly, moderate flare-ups lasting hours.  On physical examination, the examiner noted tenderness and guarding of movement.  ROM was normal with repetition but painful.  There was no ankle instability or tendon abnormality.  

In carefully reviewing the evidence of record, the Board finds that the criteria for a 20 percent rating is warranted as of August 31, 2009, the date of the Veteran's claim.  Although the VA examination reports show normal ROM of the right ankle, it also reflects that the Veteran reported significant and numerous symptoms involving the right ankle, including weakness, stiffness, swelling, locking, fatigability, giving way, lack of endurance, redness, dislocation, flare-ups and pain.  Both examinations revealed that the ankle was additionally limited by pain after repetitive use, and the most recent examination revealed tenderness and guarding of movement. 

The Board has considered the possibility of staged ratings under Fenderson.  None of the above evaluations individually meet the criteria for a rating in excess of 20 percent.  Thus, staged ratings are not applicable.

The Board notes that when a claimant is already receiving the maximum schedular rating based on symptomatology that includes limitation of motion under the applicable diagnostic code, an increased rating under sections 4.40 and 4.45 is not available.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) Thus, because the Veteran's right ankle disability has already been assigned the maximum schedular rating under DCs 5024 and 5271, a higher rating may not be assigned under sections 4.40 and 4.45.  See id.  Accordingly, further consideration of the DeLuca criteria is not warranted.

Increased rating for DJD, lumbar spine

The Veteran originally filed a claim for a lumbar back condition in March 2002.  In July 2002, the RO granted service connection for DJD, lumbar spine under 38 C.F.R. § 4.71a, DC 5003, and assigned a 10 percent disability rating.  In August 2009, the Veteran filed an increased rating claim for lumbar spine due to worsened condition.  As this is not a claim for an initial increased rating, the VA must only review the evidence of record from August 2008.

Spine disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine (Rating Formula). 38 C.F.R. § 4.71a.  When rating under the Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the thoracolumbar spine, the rating criteria provide a 100 percent rating for unfavorable ankylosis of the entire spine; and a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is provided for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined ROM of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. See 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine. 

If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is warranted for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is warranted for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

The rating criteria define normal ROM for the various spinal segments for VA compensation purposes. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotations are zero to 30 degrees. The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined ROM of the thoracolumbar spine is 240 degrees.  The normal ROMs for each component of spinal motion are the maximum that can be used for calculation of the combined ROM.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2). 

The fact that the criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  For example, impairment of the sciatic nerve is addressed under DC 8520. Under this Diagnostic Code, complete paralysis, where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost is assigned an 80 percent rating.  38 C.F.R. § 4.124a.  For incomplete paralysis, mild is assigned a 10 percent rating; moderate is assigned a 20 percent rating; moderately severe is assigned a 40 percent rating; and severe with marked muscle atrophy is assigned a 60 percent evaluation.  Id.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

The Veteran was afforded a VA examination in connection with his increased rating claim in September 2009.  The Veteran reported constant pain in lower back, and   Significant effects on usual occupation: decreased concentration, poor social interactions, decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength: lower extremity; pain.  Gait and spine curvature were normal.  ROM of the thoracolumbar spine was recorded as flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion and rotation all to 30 degrees.  Combined ROM was 210 degrees.  Sensory exam findings were normal.

Upon VA examination in February 2011, the Veteran stated that his low back is worse with more pain, more stiffness, and loss of range of motion.  The Veteran reported severe flare ups, 3 to 4 times per week, lasting hours, precipitated by physical activity.  He described his pain as a constant, dull ache with burning and occasional sharp shooting pain.  The Veteran also reported a sharp radiation of pain in right hip/leg.  No incapacitating episodes of spine disease.  No devices/aids used.  Able to walk 1-3 miles.  ROM of the thoracolumbar spine was recorded as flexion to 90 degrees, extension to 30 degrees, left and right lateral rotation and flexion all to 30 degrees.  Combined ROM was 210 degrees.  Objective evidence of pain on active ROM was noted.  Sensory exam findings were normal.  

The evidence of record fails to demonstrate that the Veteran had ankylosis of any segment or all of his spine or that he had a vertebral body fracture. Consequently, the Board need not address that aspect of the rating criteria in evaluating the Veteran's DJD of the lumbar spine. Furthermore, the Board notes that there is no evidence of incapacitating episodes, so the Board need not consider whether a higher rating would be warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

After considering all the evidence of record, the Board finds that a disability rating higher than 10 percent for DJD of the lumbar spine is not warranted.  The Veteran's ROM does not meet the criteria for a 20 percent rating under 5237 as his forward flexion is greater than 60 degrees, both with and without pain, and the combined ROM of the thoracolumbar spine is greater than 120 degrees.  

The Board also finds that a disability rating greater than 10 percent is not warranted for the Veteran's lumbar spine disorder under DeLuca.  While the VA examination reports show complaints of pain, consideration of this pain does not support a higher evaluation.  Thus, the Board finds that the 10 percent rating assigned for the DJD of the lumbar spine is already taking into consideration the provisions of DeLuca. 

The Board has also considered whether a separate evaluation is warranted for neurological symptoms associated with the Veteran's service-connected DJD of the lumbar spine.  Although the Veteran reported pain radiating to the right hip and leg during the February 2011 VA examination, both the VA examinations revealed no significant neurological abnormalities.  Given the foregoing, the overall evidence reveals an essentially normal neurologic disability picture throughout the entire rating period on appeal. Accordingly, assignment of a separate evaluation for neurologic manifestations of the low back disorder is not warranted here.


ORDER

A disability rating of 50 percent for major depressive disorder is granted, effective August 31, 2009.

An initial disability rating of 20 percent for Achilles tendinopathy, right ankle is granted.

A disability rating greater than 10 percent for DJD, lumbar spine (claimed as low back pain) is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


